1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    CHARLES L ALLARD,                                  Case No. 3:20-cv-00580-MMD-WGC

7                                    Plaintiff,                       ORDER
            v.
8
     VA SIERRA NEVADA HEALTHCARE
9    SYSTEM, et al.,

10                               Defendants.

11

12          Plaintiff filed a pro se Complaint unaccompanied by either the required filing fee or

13   an application to proceed in forma pauperis. (ECF No. 1-1.) On March 22, 2021, U.S.

14   Magistrate Judge William G. Cobb directed Plaintiff to either pay the filing fee or a file a

15   properly completed in forma pauperis application within 30 days, or face dismissal. (ECF

16   No. 4.) More than 30 days have elapsed, but Plaintiff has not filed anything further.

17          “Pursuant to Federal Rule of Civil Procedure 41(b), the district court may dismiss

18   an action for failure to comply with any order of the court.” Ferdik v. Bonzelet, 963 F.2d

19   1258, 1260 (9th Cir. 1992); see also id. at 1260-63 (affirming dismissal for failure to

20   comply with an order requiring amendment of complaint). And as a function of that power

21   in this case, the Court will dismiss Plaintiff’s Complaint without prejudice because

22   Plaintiff has not either paid the filing fee or filed a properly completed in forma pauperis

23   application within the time provided by Judge Cobb.

24          It is therefore ordered that this action is dismissed, in its entirety, without

25   prejudice.

26          The Clerk of Court is directed to close this case.

27   ///

28   ///
1    The Court will not entertain any further filings in this closed case.

2    DATED THIS 30th Day of April 2021.

3

4

5                                        MIRANDA M. DU
                                         CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                            2
